Per Curiam:

The occupant of a house and lot under a contract of purchase, upon which he had paid but a small amount, applied to the city for the installation of water service. The city expended about $70 in putting in service pipe to be paid for by him. After paying but $10 of this he gave up the attempt to complete his purchase of the property, and turned it back to the vendor. The owner then rented it and the tenant asked the city, which had cut off the water, to resume the service. The city refused to do so because it had not been paid for putting in the pipe. This proceeding is brought to require it to do so. The relief sought is denied on the ground that the city is justified in considering the property itself as charged with responsibility for carrying out the original arrangement, as though there had been no change of ownership or possession. Neither the owner, although he may have taken the property back believing the installation of the pipe to have been paid for, npr the tenant can require the city to deliver water through the pipe until it has been reimbursed for its expenditure in installing it.
Judgment for the costs of the proceeding will be rendered against the owner.